Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 and Step 2A (Prong 1) (The 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 7, 2019 (84 Fed. Reg. 50)) 
The limitations of: executing a database statement that specifies one or more aggregate functions that each specify to produce a respective aggregate value for each of respective sets of values; and wherein executing said database statement includes computing a particular aggregate function of said one or more aggregate functions in a non-blocking manner by at least: for a particular set of values of said respective sets of values of said particular aggregate function, establishing the result of said particular aggregate function for said particular set of values without having examined each value of said particular set of values, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (such as, evaluation and judgement).  That is, nothing in the claim precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A (Prong 2) (PEG 2019)
This judicial exception is not integrated into a practical application.  In particular, the claim does not recite additional elements that integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.
Step 2B (PEG 2019)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible.

Regarding Claim 2, the limitation “wherein establishing the result of said particular aggregate function includes establishing a nth value of the particular set of values as said result of said particular aggregate function” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.
Regarding Claim 3, the limitation “wherein said nth value is a first value in the particular set of values” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 4, the limitation “wherein establishing the result of said particular aggregate function includes establishing a portion of an nth value of the particular set of values as said result of said particular aggregate function.” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 5, the limitation “wherein said nth value is a first value in the particular set of values” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 6, the limitation “wherein said nth value is in a particular record of a set or records that each hold a respective value of said particular set of values, wherein executing said database statement includes computing a second aggregate function of said one or more aggregate functions in a non-blocking manner by at least establishing as a result of said second aggregate function a flag that identifies said particular record” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 7, the limitation “wherein said database statement is an SQL statement” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.
Regarding Claim 8, the limitation “wherein the respective sets of values of said particular aggregate function are specified by a partition clause within said SQL statement” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 9, the limitation “wherein said particular aggregate function is a window analytic function referenced in said SQL statement” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 10, the limitation “wherein each of said particular aggregate function and said second aggregate function is a window analytic function referenced in said SQL statement” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 and Step 2A (Prong 1) (2019 PEG)
The limitations: executing a database statement that specifies one or more aggregate functions that each specify to produce a respective aggregate value for each of respective sets of values; and wherein executing said database statement includes computing a particular aggregate function of said one or more aggregate functions in a non-blocking manner by at least: for a particular set of values of said respective sets of values of said particular aggregate function, establishing the result of said particular aggregate function for said particular set of values without having examined each value of said particular set of values, as drafted, is a manufacture that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (such as, evaluation).  That is, nothing in the claim precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A (Prong 2) (PEG 2019)
This judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements: “one or more computing devices” which are generic computer components.  Each of the additional limitations are no more than mere instructions to apply the exception using generic computer components.   The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components (one or more computing devices).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Step 2B (PEG 2019)
As discussed above with respect to Step 2A Prong 2, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies here in 2B, i.e. mere instructions to apply an exception on generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The additional element “a computing device” which are well-understood, routine, and conventional.
According to Berkheimer Option D (See MPEP 2106.07(a)(III)): “A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).”  The Examiner takes Official Notice that it is old and well known in this art to provide a generic computing device to execute a process.  Therefore, it would have been obvious to one or ordinary skill in this art at the time of the invention by Applicant to incorporate a computing device for executing a process.  This would have been obvious since to do so it routine in this art.
The Official Notice statement supports a finding that the recited limitations are well-understood, routine, and conventional.
Considering the additional element and the claims as a whole, the additional element does not provide significantly more than the abstract idea.  The claim is not patent eligible.

Regarding Claim 12, the limitation “wherein establishing the result of said particular aggregate function includes establishing a nth value of the particular set of values as said result of said particular aggregate function” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 13, the limitation “wherein said nth value is a first value in the particular set of values” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.


Regarding Claim 14, the limitation “wherein establishing the result of said particular aggregate function includes establishing a portion of an nth value of the particular set of values as said result of said particular aggregate function” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 15, the limitation “wherein said nth value is a first value in the particular set of values” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 16, the limitation “wherein said nth value is in a particular record of a set or records that each hold a respective value of said particular set of values, wherein executing said database statement includes computing a second aggregate function of said one or more aggregate functions in a non-blocking manner by at least establishing as a result of said second aggregate function a flag that identifies said particular record” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 17, the limitation “wherein said database statement is an SQL statement” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 18, the limitation “wherein the respective one or more sets of values of said particular aggregate function are specified by a partition clause within said SQL statement” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 19, the limitation “wherein said particular aggregate function is a window analytic function referenced in said SQL statement” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 20, the limitation “wherein each of said particular aggregate function and said second aggregate function is a window analytic function referenced in said SQL statement” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding Claims 9-10 and 19-20, the amended claimed limitation “window analytic function” is not described in the disclosure.
Particularly, the closest relevant description to claims 9-10 and 19-20 is found in [0002], [0008], [0019], and [0038].  While these sections discuss  a function, none of them describe a “window analytic function,” nor do they reasonable convey to one skilled in the relevant art that Applicant had possession of the claimed invention at the time the application was filed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-8 and 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daniel Hutmacher (Non Patent Literature: "Blocking/non-blocking aggregate operators", Structured Concepts, 15 June 2014, 6 pages).

Regarding Claims 11 and 1, Hutmacher discloses one or more non-transitory storage media storing one or more sequences of instructions that, when executed by one or more computing devices, cause: 
executing a database statement that specifies one or more aggregate functions that each specify to produce a respective aggregate value for each of respective sets of values (Page 2, “select account, SUM(amount) AS balance FROM #accountTransations GROUP BY account,” Hutmacher); and 
	wherein executing said database statement includes computing a particular aggregate function of said one or more aggregate functions in a non-blocking manner by at least (Page 3, “The Stream Aggregate operator only accepts source data that is already suitably sorted the way it is to be aggregated. Because the data is sorted, SQL Server will only have to maintain a single aggregate row in memory at a time. Once the first aggregate row is complete, it’s passed over to the next step in the query plan and SQL Server can start working on the next aggregate. This makes stream aggregates non-blocking, i.e. you don’t have to wait for the entire aggregation to complete before you can move on,” Hutmacher): 
for a particular set of values of said respective sets of values of said particular aggregate function, establishing the result of said particular aggregate function for said particular set of values without having examined each value of said particular set of values (Page 3, “The Stream Aggregate operator only accepts source data that is already suitably sorted the way it is to be aggregated. Because the data is sorted, SQL Server will only have to maintain a single aggregate row in memory at a time. Once the first aggregate row is complete, it’s passed over to the next step in the query plan and SQL Server can start working on the next aggregate. This makes stream aggregates non-blocking, i.e. you don’t have to wait for the entire aggregation to complete before you can move on,” Hutmacher).

Regarding Claims 12 and 2, Hutmacher discloses one or more non-transitory storage media, wherein establishing the result of said particular aggregate function includes establishing a nth value of the particular set of values as said result of said particular aggregate function (Page 3, “The Stream Aggregate operator only accepts source data that is already suitably sorted the way it is to be aggregated. Because the data is sorted, SQL Server will only have to maintain a single aggregate row in memory at a time. Once the first aggregate row is complete, it’s passed over to the next step in the query plan and SQL Server can start working on the next aggregate. This makes stream aggregates non-blocking, i.e. you don’t have to wait for the entire aggregation to complete before you can move on” and see the illustration under the heading “Stream Aggregate,” Hutmacher).

Regarding Claims 13 and 3, Hutmacher discloses one or more non-transitory storage media, wherein said nth value is a first value in the particular set of values (See the illustration under the heading “Stream Aggregate,” Hutmacher).

Regarding Claims 14 and 4, Hutmacher discloses one or more non-transitory storage media, wherein establishing the result of said particular aggregate function includes establishing a portion of an nth value of the particular set of values as said result of said particular aggregate function (Page 3, “The Stream Aggregate operator only accepts source data that is already suitably sorted the way it is to be aggregated. Because the data is sorted, SQL Server will only have to maintain a single aggregate row in memory at a time. Once the first aggregate row is complete, it’s passed over to the next step in the query plan and SQL Server can start working on the next aggregate. This makes stream aggregates non-blocking, i.e. you don’t have to wait for the entire aggregation to complete before you can move on” and see the illustration under the heading “Stream Aggregate,” Hutmacher).

Regarding Claims 15 and 5, Hutmacher discloses one or more non-transitory storage media, wherein said nth value is a first value in the particular set of values (See the illustration under the heading “Stream Aggregate,” Hutmacher).

Regarding 16 and 6, Hutmacher discloses one or more non-transitory storage media of claim 12, wherein said nth value is in a particular record of a set or records that each hold a respective value of said particular set of values, wherein executing said database statement includes computing a second aggregate function of said one or more aggregate functions in a non-blocking manner by at least establishing as a result of said second aggregate function a flag that identifies said particular record (Page 4, “INDEX=accountIndex,” Hutmacher).

Regarding Claims 17 and 7, Hutmacher discloses one or more non-transitory storage media, wherein said database statement is an SQL statement (Page 3, “The Stream Aggregate operator only accepts source data that is already suitably sorted the way it is to be aggregated. Because the data is sorted, SQL Server will only have to maintain a single aggregate row in memory at a time. Once the first aggregate row is complete, it’s passed over to the next step in the query plan and SQL Server can start working on the next aggregate. This makes stream aggregates non-blocking, i.e. you don’t have to wait for the entire aggregation to complete before you can move on,” Hutmacher).

Regarding Claims 18 and 8, Hutmacher discloses one or more non-transitory storage media, wherein the respective one or more sets of values of said particular aggregate function are specified by a partition clause within said SQL statement (Page 3, “The Stream Aggregate operator only accepts source data that is already suitably sorted the way it is to be aggregated. Because the data is sorted, SQL Server will only have to maintain a single aggregate row in memory at a time. Once the first aggregate row is complete, it’s passed over to the next step in the query plan and SQL Server can start working on the next aggregate. This makes stream aggregates non-blocking, i.e. you don’t have to wait for the entire aggregation to complete before you can move on,” Hutmacher).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel Hutmacher (Non Patent Literature: "Blocking/non-blocking aggregate operators", Structured Concepts, 15 June 2014, 6 pages) in view of Macho et al. (US 2014/0052729).

Regarding Claim 19 and 9, Hutmacher discloses all the limitations as discussed above including wherein said particular aggregate function is a function referenced in said SQL statement but does not expressly disclose “a window analytic function.”  Macho discloses a system and method similar to Hutmacher which includes “a window analytic function.”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Hutmacher by incorporating a window analytic function, as disclosed by Macho, in order to produce time-varying, finite relations out of a data stream ([0013], Macho). See: KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.

Regarding Claim 20 and 10, Hutmacher/Macho discloses one or more non-transitory storage media of claim 16, wherein each of said particular aggregate function and said second aggregate function is a window analytic function referenced in said SQL statement (Page 3, “The Stream Aggregate operator only accepts source data that is already suitably sorted the way it is to be aggregated. Because the data is sorted, SQL Server will only have to maintain a single aggregate row in memory at a time. Once the first aggregate row is complete, it’s passed over to the next step in the query plan and SQL Server can start working on the next aggregate. This makes stream aggregates non-blocking, i.e. you don’t have to wait for the entire aggregation to complete before you can move on,” Hutmacher; and [0013], Macho).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIOVANNA B COLAN/Primary Examiner, Art Unit 2165
September 19, 2022